                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

CITIA WELLS and                                                                 PLAINTIFFS
ROBERT D. BELL, JR.

V.                           CASE NO. 3:18-CV-00193-JM-JTK


JEFF MASON                                                                    DEFENDANT


                                          ORDER
       Pending before the Court is Plaintiffs’ Motion to Appoint Counsel (DE # 7) and

Motion for Temporary Restraining Order or Stay of Proceedings (DE #8).

       Regarding the motion to appoint counsel, the Court denies without prejudice

Plaintiffs’ motion at this time. The motion lists three attorneys Plaintiffs have contacted to

no avail regarding their case. Three factors are generally considered relevant in evaluating

a motion for appointment of counsel: (1) the plaintiff=s in forma pauperis status; (2) the

plaintiff=s good faith efforts to secure counsel; and (3) whether plaintiff has established a

prima facie claim of discrimination in the pleadings. Slaughter v. City of Maplewood, 731

F.2d 587, 590 (8th Cir. 1984); Nelson v. Redfield Lithograph Printing, 728 F.2d 1003,

1004-05 (8th Cir. 1984); Caston v. Sears, Roebuck & Co., 556 F.2d 1305, 1309 (5th Cir.

1977). The Court then attempts to evaluate the plaintiff=s capacity to present the case

adequately without aid of counsel. See In re Lane, 801 F.2d 1040, 1043-44 (8th Cir. 1986).

Moreover, courts evaluate factors such as Athe complexity of the case, the ability of the

indigent litigant to investigate facts, the existence of conflicting testimony, and the ability
of the indigent to present his claim.@ Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

AIndigent civil litigants do not have a constitutional or statutory right to appointed counsel.

. . . The trial court has broad discretion to decide whether both the plaintiff and the court

will benefit from the appointment of counsel.@ Davis v. Scott, 94 F.3d 444, 447 (8th Cir.

1996).

         It is this Court=s practice to require that at least three of the attorneys the Plaintiffs

consult about their case refuse to help or require payment prior to work on the case, and

when an attorney refuses the case for reasons other than financial considerations, the

plaintiff must continue to seek counsel. Of the attorneys that the Plaintiffs consulted here,

none refused the case due to financial considerations. At this time, Plaintiffs’ complaint

contains sufficient allegations to demonstrate they are capable of investigating the facts of

the case and presenting their claims. Therefore, at this time, the Court denies without

prejudice the motion to appoint counsel. If at any time the Court finds that the Plaintiffs

are unable to present their claims adequately, it will reconsider the motion.

         Regarding the motion for stay, Plaintiffs state “[w]e filed to have case moved to

Federal Court and we are requesting a stay of proceedings for 90 days.” (DE # 8) Plaintiffs

cannot meet the Agood cause@ standard set forth in Rhines v. Weber, 544 U.S. 269 (2005),

to justify granting a stay of these federal proceedings. Accordingly, their motion to stay is

DENIED.
    IT IS SO ORDERED this 23rd day of October, 2018.



 



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
